DIETRICH, District Judge
(dissenting). Upon one feature of the case I am unable to- concur. It was expressly found by the court below that:
“They [the mules] were so negligently used, however, that the. shoulders of some of them were bruised and'their necks were made sore to an extent beyond what would have resulted, if proper care had been taken of them while they were being used in said work.”
I am inclined to think that the appellant is entitled to recover as upon an implied contract for the loss it thus sustained through the government’s failure to exercise reasonable care. United States v. Bostwick, 94 U. S. 53, 24 L. Ed. 65; Clark v. United States, 95 U. S. 539, 24 L. Ed. 518; St. Louis, etc., v. United States, 191 U. S. 159, 24 Sup. Ct. 47, 48 L. Ed. 130; United States v. Andrews & Co., 207 U. S. 229, 28 Sup. Ct. 100, 52 L. Ed. 185. The written instrument of agreement being invalid, the government, upon accepting the ap*823pellant’s mules for use, impliedly agreed to take reasonable care of thorn and to pay the reasonable value of their use. In the absence of an express agreement to the contrary, such obligations are imposed upon all bailees for hire. Had the parties duly executed a written instrument fully complying with section 3744 of the Revised Statutes, in which, however, there was no express provision touching the care to be exercised by the government, it would still have been under the implied obligation to exercise a reasonable degree of care. The duty to pay the reasonable value of the use of the mules and the duty to take reasonable care of them are obligations of such a fundamental character that they do not fall within the scope of the evil sought to he remedied by section 3744. Both spring from the same source, and are of equal dignity, and 1 see no reason why one should be recognized and the other repudiated.
Nor am I able to take the view that the plaintiffs claim sounds in tort. If A. hires from B. a team of horses, and expressly agrees to take good care of them, the abuse thereof, either by him of his servants, constitutes a breach of the contract, upon which B. may bring his action for damages. Such a suit would be upon the contract. So here the plaintiff is suing the government for its failure to keep its implied contract to take reasonable care of the mules, of which it had possession with plaintiff’s consent. Robertson v. Sichel and Bigby v. United States, cited in the majority opinion, are typical cases of wrongdoing by government officers or agents to third parties having no contractual relations either express or implied with the government. In such cases I very readily agree that the government cannot be held liable. In United States v. Bostwick, supra, there was no expressed agreement to take reasonable care of the leased premises, and yet the court held the government liable for the wrongful destruction of trees and fences and the digging and carrying away of gravel and stone, saying:
“But the implied obligation as to the manner o£ use is as much obligatory upon the United States as it would be if it had been expressed.”
I am unable to see how the obligation there was any more clearly implied than it is here. So in Clark v. United States, supra, the inference is unavoidable that the government would have been held liable-if the plaintiff’s vessel had been lost through the negligence of government emp-loyés.